DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-18, and 20-23 are allowable for the reasons specified in applicant’s remarks filed on 12/10/2020, pages 3-5, and because prior art fails to show or render obvious a digital personal assistant crawling for manifests of respective targets that define actions and one or more contexts in which the actions are to be performed and the digital personal assistant to perform one or more operations based at least in part on a context of a user corresponding to at least one of the contexts that are defined by the manifest, in combination with other limitations of the claims.
Roberts (US 20150293904) is the closest prior art that disclose an intelligent contextually aware digital assistant to respond to a question or interact with web services to perform an action for a user.  However Robert does not discloses at least the digital assistant crawling for manifests of the web services that define actions and context for which the action is to be performed then performing the action based on the context of the user matching with the context defined in the manifest.
Therefore, claims 1-5, 7-18, and 20-23 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.H.D./Examiner, Art Unit 2452                                                                                                                                                                                                        /NAM T TRAN/Primary Examiner, Art Unit 2452